Citation Nr: 0819452	
Decision Date: 06/12/08    Archive Date: 06/18/08

DOCKET NO.  06-18 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


ISSUE

Entitlement to an increased rating for residuals of a right 
wrist fracture, status post closed reduction, currently 
evaluated at 10 percent effective August 5, 2004.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESSES AT HEARING ON APPEAL

The veteran (appellant) and his wife


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel

REMAND

The veteran had periods of active duty for training from 
April to August 1969, and from May 22, 1976, to June 5, 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  

In February 2006 the veteran and his spouse appeared and 
testified at an RO hearing in Jackson, Mississippi.  The 
transcript of that hearing is of record.

In August 2004 the veteran filed a claim for an increased 
rating for his service-connected right wrist disability.  He 
reports that his quality of life is diminished by pain, loss 
of motion, and weakness in his hand with nearly all 
activities of daily living.  He adds that "it is difficult 
to complete any normal task or daily living chores without 
using your hands."

In October 2004 he was accorded a compensation and pension 
(C&P) examination with regard to his request for an increased 
rating for his service-connected right wrist disability.  The 
examiner reports that the veteran is right hand dominant.  
Testing revealed "approximately 40 degrees of wrist 
extension, 20 degrees of wrist flexion, 5 degrees of radial 
and ulnar deviation."  The examiner also reported that there 
was "full pronation and supination with no loss of motion at 
the elbow or joints distal to the wrist."  Diagnosis was 
"post-traumatic degenerative joint disease of the right 
wrist secondary to right distal radius fracture and 
subsequent mal-union." 

During his February 2006 hearing the veteran testified that 
his service-connected right wrist disability has worsened 
since his October 2004 VA examination.  He testified that his 
right wrists hurts and aches all the time, and said there is 
"a big knot right on the wrist bone."  He testified that he 
is unable to move his wrist to the left, and is barely able 
to "raise it up and down."  He also complained of pain down 
into his fingers and thumb, and described difficulty with 
grasping and lifting objects.  He testified that he uses his 
left hand to brace his right wrist in order to prevent 
dropping items.  

The Board notes that in addition to the October 2004 C&P 
examination, the evidence includes the report of an 
examination done by a private physician in December 2005.  
According to the physician, range of motion testing of the 
right wrist found 30 degrees of extension and 45 degrees of 
flexion; full range of motion of all fingers; pronation and 
supination of the right elbow was  "4/5."  The physician 
also reported as follows:  "he is a 3+/5 with flexion and 
extension of his wrist. . . .  He has a positive Tinel's over 
the posterior inner osseous nerve."  Unfortunately, the 
physician later stated in the "PLAN" portion of his report 
that the veteran "only has about 15 degrees of flexion and 
20-30 degrees of extension."  In view of its internal 
inconsistencies this report is inadequate for rating 
purposes.  

In sum, the veteran avers that his right wrist disability has 
worsened since his October 2004 C&P examination.  Although 
examination of the right wrist was afterwards done in 
December 2005 by a private physician, the report of this 
examination is inadequate for VA rating purposes.  Remand for 
a C&P examination in accordance with 38 C.F.R. § 3.327 is 
thus warranted.  Notice to the veteran which informs him of 
all potentially applicable rating criteria for his service-
connected wrist disability should also be sent.  See Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  In addition to the 
foregoing, the veteran testified during his February 2006 RO 
hearing that he receives Social Security benefits.  On 
remand, an attempt should be made to procure, and to 
associate with the claims file, a copy of the decision 
granting SSA disability benefits to the veteran as well as 
the medical records used in support of any such award.  See 
38 C.F.R. § 3.159(c)(2).

Accordingly, the case is REMANDED for the following action:

1.  Send a letter to the veteran that 
informs him of all potentially applicable 
diagnostic criteria with regard to his claim 
for an increased rating for his service-
connected right wrist disability; including, 
but not limited to, 38 C.F.R. § 4.71a, 
Diagnostic Codes 5205-5230; 38 C.F.R. § 
4.123-4.124, and 4.124a, Diagnostic Codes 
8514-8516; and 38 C.F.R. § 4.118, Diagnostic 
Codes 7801-7805.  See Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).

2.  Contact the Social Security 
Administration and request a copy of the 
decisional documents and medical records 
upon which the veteran's Social Security 
disability benefits are based.  The veteran 
may wish to help expedite this action by 
providing any decisional documents in his 
possession.  The originating agency should 
take steps to ensure that the SSA decision 
with associated records are made a part of 
the claims file before the claim is re-
adjudicated.

3.  Schedule the veteran for an appropriate 
examination with regard to his claim for an 
increased rating for his service-connected  
right wrist disability.  The claims file 
must be made available to, and reviewed by, 
the examiner, and the examination report 
must reflect that the claims file was 
reviewed.  All indicated tests must be 
performed, and all findings reported in 
detail.  The examiner should set forth all 
disabilities (to include scars, nerve 
damage, and any orthopedic disabilities) 
found of the fingers, hand, wrist and 
forearm that are related to the service-
connected right wrist disability.  If nerve 
disability is found, the examiner should 
state which nerve is impaired and the 
resulting functional impairment.  All 
indicated tests (including x-rays) must be 
performed, and all findings reported in 
detail.  Range of motion studies are 
essential.  A complete rationale for all 
opinions proffered  should be set forth in 
the examination report.

4.  After any further development deemed 
necessary, readjudicate the issue on appeal.  
If the benefit sought remains denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case in accordance with 38 C.F.R. § 
19.31(b)(1) and be given an opportunity to 
respond.  The case should then be returned 
to the Board for appellate review, if 
indicated.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



